UNITED STATES COURT OF APPEALS
Filed 6/3/96
                                      TENTH CIRCUIT


ANTHONY RAY JENKINS,                            )
                                                )
               Plaintiff-Appellant,             )
                                                )
      v.                                        )                   No. 95-3102
                                                )              (D.C. No. 95-3090-DES)
T. KEITH WILSON, Judge,                         )                    (D. Kansas)
                                                )
               Defendant-Appellee.              )



                               ORDER AND JUDGMENT*


Before ANDERSON, BARRETT and LOGAN, Circuit Judges.



      This matter is before the court on plaintiff Anthony Ray Jenkins’ motion for leave

to proceed in forma pauperis on appeal without payment of costs or fees.

      To succeed on his motion plaintiff must show both the financial inability to pay the

required filing fees and the existence of a reasoned, nonfrivolous argument on the law and

facts in support of the issues raised on appeal. See 28 U.S.C. § 1915(d); Coppedge v.

United States, 369 U.S. 438 (1962); Ragan v. Cox, 305 F.2d 58 (10th Cir. 1962).


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
          Plaintiff seeks to appeal the dismissal of his 42 U.S.C. § 1983 complaint against

the Seward County (Kansas) judge who revoked his appeal bond. He requests damages

as well as his own release from prison. He further asserts that the state courts lack

jurisdiction over all other criminal proceedings against him. He asserts general due

process, double jeopardy and equal protection violations stemming from those state

proceedings. Plaintiff raises additional issues in his brief that appear to challenge the

legality of criminal proceedings against him, including an alleged improper interlocutory

appeal by the state and a double jeopardy violation. He seeks to relitigate issues previ-

ously decided against him in other cases he filed. The allegations are legally frivolous

and constitute another attempt by this plaintiff to obtain habeas corpus relief in a § 1983

action.

          We conclude that plaintiff can make no rational argument on the law or facts in

support of the issues raised on appeal. Therefore, the motion for leave to proceed on

appeal without prepayment of costs or fees is denied. The appeal is DISMISSED.

          The mandate shall issue forthwith.

                                                    Entered for the Court

                                                    James K. Logan
                                                    Circuit Judge




                                               2